15-1112-cv
Arzuaga v. Pafumi, et al.

                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 8th day of July, two thousand sixteen.

PRESENT:         JOSÉ A. CABRANES,
                 CHRISTOPHER F. DRONEY,
                              Circuit Judges,
                 JEFFREY ALKER MEYER,
                              District Judge.*



JOSÉ ARZUAGA,

                            Plaintiff-Appellant,             No. 15-1112-cv

                            v.

MICHAEL PAFUMI, LIEUTENANT, INDIVIDUAL AND
OFFICIAL CAPACITY, ROHAN DAIRE, LIEUTENANT,
INDIVIDUAL AND OFFICIAL CAPACITY, JAMES SHARP,
LIEUTENANT, INDIVIDUAL AND OFFICIAL CAPACITY,
PAUL GERMOND, LIEUTENANT, INDIVIDUAL AND
OFFICIAL CAPACITY, BRIAN JACKSON, LIEUTENANT,
INDIVIDUAL AND OFFICIAL CAPACITY, DAVID
ANAYA, LIEUTENANT, INDIVIDUAL AND OFFICIAL
CAPACITY, BRIAN SIWICKI, LIEUTENANT,


    *
    The Honorable Jeffrey Alker Meyer, of the United States District Court for the District of
Connecticut, sitting by designation.
INDIVIDUAL AND OFFICIAL CAPACITY, GRIFFIN,
LIEUTENANT, INDIVIDUAL AND OFFICIAL CAPACITY,
BUJNICKI, LIEUTENANT, INDIVIDUAL AND OFFICIAL
CAPACITY, RICHARD CIEBOTER, C/O, INDIVIDUAL
AND OFFICIAL CAPACITY, MCCREARY, C/O,
INDIVIDUAL AND OFFICIAL CAPACITY, LAUGHMAN,
C/O, INDIVIDUAL AND OFFICIAL CAPACITY,
BERNARD RAE, NURSE, INDIVIDUAL AND OFFICIAL
CAPACITY,

                       Defendants-Appellees.



FOR PLAINTIFF-APPELLANT:                                   José Arzuaga, Hartford, CT, pro se.

FOR DEFENDANTS-APPELLEES:                                  Robert B. Fiske, III, Assistant Attorney
                                                           General for George Jepsen, Attorney
                                                           General for the State of Connecticut,
                                                           Hartford, CT, for Defendants-Appellees.

      Appeal from an order of the United States District Court for the District of Connecticut
(Dominic J. Squatrito, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the October 15, 2014 order of the District Court is
VACATED and the cause is REMANDED.

         Plaintiff-appellant José Arzuaga (“Arzuaga”), proceeding pro se, appeals from an order of the
District Court dismissing his complaint, brought against prison officials under 42 U.S.C. § 1983, due
to Arzuaga’s failure to pay the full outstanding amount of his filing fee. The dismissal order followed
an earlier order of the District Court that had (1) revoked Arzuaga’s in forma pauperis (“IFP”) status,
due to Arzuaga’s failure to inform the District Court about certain deposits into his inmate trust
account; and (2) informed Arzuaga that his complaint would be dismissed if he failed to pay the full
outstanding amount of his filing fee by a date certain. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

        As an initial matter, we conclude that Arzuaga’s appeal was timely filed. Defendants-
appellees argue that Arzuaga’s appeal is untimely because it was not filed within 30 days of the
District Court’s October 15, 2014 order of dismissal. But the District Court did not set out a
judgment in a separate document from its ruling and order. Consequently, the 30-day deadline to
appeal began to run 150 days after the entry of the October 15, 2014 dispositive order, or on March
14, 2015. See Fed. R. App. P. 4(a)(1), (7); Fed. R. Civ. P. 58(c). Accordingly, Arzuaga’s notice of


                                                  2
appeal, which he filed on April 6, 2015, was timely. We turn now to Arzuaga’s contentions on
appeal.

        On appeal, Arzuaga argues that the District Court erroneously revoked his IFP status after
the District Court became aware of certain deposits into Arzuaga’s prison trust account that were
made after he obtained IFP status. Arzuaga further argues that, as a result of this revocation, the
District Court erroneously dismissed his complaint due to his failure to pay the filing fee. We agree.

          Since the time the District Court ruled in the instant case, we have held—in an earlier
appeal filed by Arzuaga—that “the [IFP] statute does not mandate that a prisoner proceeding IFP
must disclose every deposit he or she receives in her prisoner trust account.” Arzuaga v. Quiros, 781
F.3d 29, 34 (2d Cir. 2015). We noted that 28 U.S.C. § 1915(a)(1) requires a prisoner who moves for
IFP status to provide “a statement of all assets such prisoner possesses,” and that § 1915(a)(2)
requires that he “submit a certified copy of the trust fund account statement . . . for the 6-month
period immediately preceding the filing of the complaint.” Quiros, 781 F.3d at 34 (quoting 28 U.S.C.
§ 1915(a)). We explained, however, that “the [IFP] statute nowhere requires a litigant to submit
further documentation to the district court if he or she receives additional deposits, nor does it
impose a continuing obligation to update the affidavit.” Id. We also explained that “the IFP statute
does not obligate prisoners proceeding IFP to spend all subsequently received funds on filing fees,”
and that it instead “requires prisoners to pay the entire filing fee in installments deducted from their
prisoner trust accounts.” Id. at 34–35 (citing 28 U.S.C. § 1915(b)(2)).

        Here, as in Quiros, there is no indication—and defendants-appellees do not argue—that
Arzuaga failed to make the required installment payments. Accordingly, his IFP status should not
have been revoked, and the District Court should not have dismissed his complaint on the basis that
he failed to pay the required filing fee.

                                           CONCLUSION

       Accordingly, we VACATE the October 15, 2014 order of the District Court dismissing the
complaint, and REMAND the cause for further proceedings consistent with this order.


                                                        FOR THE COURT:
                                                        Catherine O’Hagan Wolfe, Clerk




                                                   3